UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 0-29963 FINDEX.COM, INC. (Exact name of registrant as specified in its charter) Nevada 88-0379462 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 620 North 129th Street, Omaha, Nebraska (Address of principal executive offices) (Zip Code) (402) 333-1900 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [_] Accelerated filer [_] Non-accelerated filer [_] (Do not check if a smaller reporting company)Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [_] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes [_] No [_] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: At May 17, 2010, the registrant had outstanding 59,572,725 shares of common stock, of which there is only a single class. FINDEX.COM, INC. QUARTERLY REPORT ON FORM 10-Q FOR FISCAL QUARTER ENDED MARCH 31, 2010 - INDEX - Page PART I - FINANCIAL INFORMATION: Item 1.Financial Statements: F-1 Balance Sheets – March 31, 2010 (unaudited) and December 31, 2009 F-1 Statements of Operations (unaudited) for the three months ending March 31, 2010 and for thethree months ending March 31, 2009 F-2 Statements of Cash Flows (unaudited) for the three months ending March 31, 2010 and for thethree months ending March 31, 2009 F-3 Notes to Unaudited Financial Statements F-4 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3.Quantitative and Qualitative Disclosures About Market Risk 8 Item 4T.Controls and Procedures 8 PART II - OTHER INFORMATION: 9 Item 1.Legal Proceedings 9 Item 1A. Risk Factors 9 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3.Defaults Upon Senior Securities 9 Item 4.(Removed and Reserved) 9 Item 5.Other Information 9 Item 6.Exhibits 9 Signatures 12 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Findex.com, Inc. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, 2010 December 31, 2009 Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, trade, net Inventories Other current assets Total current assets Property and equipment, net Intangible assets, net Other assets Total assets $ $ Liabilities and stockholders’ equity (deficit) Current liabilities: Current portion of term debt $ $ Accounts payable, trade Accounts payable, related party Accrued royalties Accrued payroll Other current liabilities Total current liabilities Long-term debt, net Deferred income taxes, net Commitments and contingencies (Note 6) Stockholders’ equity (deficit): Preferred stock, $.001 par value 5,000,000 shares authorized -0- and -0- shares issued and outstanding, respectively Common stock, $.001 par value 120,000,000 shares authorized, 59,572,725 shares issued and outstanding Paid-in capital Retained (deficit) ) ) Total stockholders’ equity (deficit) ) ) Total liabilities and stockholders’ equity (deficit) $ $ See accompanying notes. F-1 Table of Contents Findex.com, Inc. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, Revenues, net of reserves and allowances $ $ Cost of sales Gross profit Operating expenses: Sales and marketing General and administrative Total operating expenses Loss from operations ) ) Other income (expenses), net ) ) Loss before income taxes ) ) Income taxes Net loss $ ) $ ) Net loss per share - Basic & Diluted: $ $ ) Weighted average shares used in computing basic and diluted loss per share See accompanying notes. F-2 Table of Contents Findex.com, Inc. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Cash received from customers $ $ Cash paid to suppliers and employees ) ) Other operating activities, net ) ) Net cash (used) provided by operating activities ) Cash flows from investing activities: Software development costs ) ) Other investing activities, net ) Net cash used by investing activities ) ) Cash flows from financing activities: Payments made on term debt ) ) Net cash used by financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of period $ $ Reconciliation of net loss to cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used) provided by operating activities: Software development costs amortized Depreciation & amortization Bad debts provision Noncash operating expenses Gain on sale of property and equipment ) Change in assets and liabilities: (Increase) decrease in accounts receivable ) Decrease in inventories Decrease in other current assets Increase in accrued royalties Increase (decrease) in accounts payable ) (Decrease) increase in other liabilities ) Net cash (used) provided by operating activities $ ) $ See accompanying notes. F-3 Table of Contents Findex.com, Inc. Notes to Condensed Consolidated Financial Statements March 31, 2010 (Unaudited) NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with Generally Accepted Accounting Principles for interim financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by Generally Accepted Accounting Principles for complete financial statements. The accompanying unaudited condensed consolidated financial statements reflect all adjustments that, in the opinion of management, are considered necessary for a fair presentation of the financial position, results of operations, and cash flows for the periods presented. The results of operations for such periods are not necessarily indicative of the results expected for the full year or for any future period. The December 31, 2009 condensed consolidated balance sheet was derived from our audited financial statements at that date.The accompanying financial statements should be read in conjunction with the audited consolidated financial statements of Findex.com, Inc. included in our Form 10-K for the year ended December 31, 2009. SOFTWARE DEVELOPMENT COSTS In accordance with ASC 985-20-25, Costs of Software to Be Sold, Leased, or Marketed, software development costs are expensed as incurred until technological feasibility and marketability has been established, generally with release of a beta version for customer testing. Once the point of technological feasibility and marketability is reached, direct production costs (including labor directly associated with the development projects), indirect costs (including allocated fringe benefits, payroll taxes, facilities costs, and management supervision), and other direct costs (including costs of outside consultants, purchased software to be included in the software product being developed, travel expenses, material and supplies, and other direct costs) are capitalized until the product is available for general release to customers. We amortize capitalized costs on a product-by-product basis. Amortization for each period is the greater of the amount computed using (i) the straight-line basis over the estimated product life (generally from 12 to 18 months, but up to 60 months), or (ii) the ratio of current revenues to total projected product revenues. Total cumulative capitalized software development costs were $1,084,106, less accumulated amortization of $810,125 at March 31, 2010. Capitalized software development costs are stated at the lower of amortized costs or net realizable value. Recoverability of these capitalized costs is determined at each balance sheet date by comparing the forecasted future revenues from the related products, based on management’s best estimates using appropriate assumptions and projections at the time, to the carrying amount of the capitalized software development costs. If the carrying value is determined not to be recoverable from future revenues, an impairment loss is recognized equal to the amount by which the carrying amount exceeds the future revenues. To date, no capitalized costs have been written down to net realizable value. ASC 730, Research and Development, established accounting and reporting standards for research and development. In accordance with ASC 730-10, costs we incur to enhance our existing products after general release to the public (bug fixes) are expensed in the period they are incurred and included in research and development costs. Research and development costs incurred prior to determination of technological feasibility and marketability and after general release to the public and charged to expense were $71,033 and $25,175 for the three months ended March 31, 2010 and 2009, respectively, included in general and administrative expenses. We capitalize costs related to the development of computer software developed or obtained for internal use in accordance with the ASC 350-40, Internal-Use Software. Software obtained for internal use has generally been enterprise level business and finance software that we customize to meet our specific operational needs. We have not sold, leased, or licensed software developed for internal use to our customers and have no intention of doing so in the future. F-4 Table of Contents We capitalize costs related to the development and maintenance of our website in accordance with ASC 350-50, Website Development Costs. Accordingly, costs expensed as incurred are as follows: ▪ planning the website, ▪ developing the applications and infrastructure until technological feasibility is established, ▪ developing graphics such as borders, background and text colors, fonts, frames, and buttons, and ▪ operating the site such as training, administration and maintenance. Capitalized costs include those incurred to: ▪ obtain and register an Internet domain name, ▪ develop or acquire software tools necessary for the development work, ▪ develop or acquire software necessary for general website operations, ▪ develop or acquire code for web applications, ▪ develop or acquire (and customize) database software and software to integrate applications such as corporate databases and accounting systems into web applications, ▪ develop HTML web pages or templates, ▪ install developed applications on the web server, ▪ create initial hypertext links to other websites or other locations within the website, and ▪ test the website applications. We amortize website development costs on a straight-line basis over the estimated life of the site, generally 36 months. Total cumulative website development costs, included in “Other assets” on our condensed consolidated balance sheets, were $150,084, less accumulated amortization of $68,356 at March 31, 2010. RESTRICTED CASH Restricted cash represents cash held in reserve by our merchant banker to allow for a potential increase in credit card charge backs from increased consumer purchases.Total restricted cash included in “Other assets” on the condensed consolidated balance sheets was $ -0- and $6,000 at March 31, 2010 and December 31, 2009, respectively. EARNINGS PER SHARE We follow the guidance of ASC 260, Earnings Per Share, to calculate and report basic and diluted earnings per share (“EPS”). Basic EPS is computed by dividing income available to common shareholders by the weighted average number of shares of common stock outstanding for the period. Diluted EPS is computed by giving effect to all dilutive potential shares of common stock that were outstanding during the period. For us, dilutive potential shares of common stock consist of the incremental shares of common stock issuable upon the exercise of stock options and warrants for all periods, convertible notes payable and the incremental shares of common stock issuable upon the conversion of convertible preferred stock. When discontinued operations, extraordinary items, and/or the cumulative effect of an accounting change are present, income before any of such items on a per share basis represents the “control number” in determining whether potential shares of common stock are dilutive or anti-dilutive. Thus, the same number of potential shares of common stock used in computing diluted EPS for income from continuing operations is used in calculating all other reported diluted EPS amounts. In the case of a net loss, it is assumed that no incremental shares would be issued because they would be anti-dilutive. In addition, certain options and warrants are considered anti-dilutive because the exercise prices were above the average market price during the period. Anti-dilutive shares are not included in the computation of diluted EPS, in accordance with ASC 260-10-45-17. F-5 Table of Contents The following table shows the amounts used in computing earnings per common share and the average number of shares of dilutive potential common stock: For the Three Months Ended March 31, Net loss $ ) $ ) Preferred stock dividends Net loss available to common shareholders $ ) $ ) Basic weighted average shares outstanding Dilutive effect of: Stock options Warrants Diluted weighted average shares outstanding RECENT ACCOUNTING PRONOUNCEMENTS Fair Value Measurements and Disclosures In January 2010, the FASB issued ASU 2010-06, Fair Value Measurements and Disclosures, (amendments to ASC 820). ASU 2010-06 requires additional disclosures about fair value measurements including transfers in and out of Levels 1 and 2 and a higher level of disaggregation for the different types of financial instruments. For the reconciliation of Level 3 fair value measurements, information about purchases, sales, issuances and settlements should be presented separately. ASU 2010-06 is effective for interim and annual periods beginning after December 15, 2010. Adoption of ASU 2010-06 will not have a material impact on our consolidated financial statements. . Certain Revenue Arrangements That Contain Software Elements In October 2009, the FASB issued ASU 2009-14, Certain Revenue Arrangements That Include Software Elements, (amendments to ASC 985). ASU 2009-14 removes tangible products from the scope of software revenue guidance and provides guidance on determining whether software deliverables in an arrangement that includes a tangible product are covered by the scope of the software revenue guidance. ASU 2009-14 is effective for fiscal years beginning after June 15, 2010, with early adoption permitted, and may be applied prospectively for new or materially modified arrangements. Adoption of ASU 2009-14 will not have a material impact on our consolidated financial statements. Multiple-Deliverable Revenue Arrangements In October 2009, the FASB issued ASU 2009-13, Multiple-Deliverable Revenue Arrangements, (amendments to ASC 605). ASU 2009-13 requires entities to allocate revenue in an arrangement using estimated selling prices of deliverables if a vendor does not have vendor-specific objective evidence (“VSOE”) or third-party evidence of the selling price.The amendments eliminate the residual method of revenue allocation and require revenue to be allocated using the relative selling price method. ASU 2009-13 is effective for fiscal years beginning after June 15, 2010, with early adoption permitted, and may be applied prospectively for new or materially modified arrangements. Adoption of ASU 2009-13 will not have a material impact on our consolidated financial statements. NOTE 2 – GOING CONCERN The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with Generally Accepted Accounting Principles in the United States applicable to a going concern. As of March 31, 2010, we had a net loss of $165,590, and negative working capital of $1,419,033, and an accumulated deficit of $8,864,054 and $8,698,465 as of March 31, 2010 and December 31, 2009, respectively. Although these factors raise substantial doubt as to our ability to continue as a going concern through December 31, 2010, we are taking several actions intended to mitigate against this risk. These actions include pursuing the sale of product lines and pursuing mergers and acquisitions that will provide profitable operations and positive operating cash flow. F-6 Table of Contents NOTE 3 – INVENTORIES At March 31, 2010, inventories consisted of the following: Raw materials $ Finished goods Less reserve for obsolete inventory ) Inventories $ NOTE 4 – RESERVES AND ALLOWANCES At March 31, 2010, the allowance for doubtful accounts included in Accounts receivable, trade, net, consisted of the following: Balance December 31, 2009 $ Bad debts provision (included in Other operating expenses) Accounts written off ) Collection of accounts previously written off Balance March 31, 2010 $ At March 31, 2010, the reserve for obsolete inventory included in Inventories consisted of the following: Balance December 31, 2009 $ Provision for obsolete inventory Obsolete inventory written off ) Balance March 31, 2010 $ At March 31, 2010, the reserve for sales returns included in Other current liabilities consisted of the following: Balance December 31, 2009 $ Return provision – sales Return provision – cost of sales ) Returns processed ) Balance March 31, 2010 $ NOTE 5 – DEBT At March 31, 2010, the current portion of debt consisted of the following: Unsecured term note payable to a premium finance company due April 2010 in monthly installments of $1,664, including interest at 5.73%. $ Unsecured term note payable to a vendor for advertising due July 2010 in monthly installments of $2,000, including interest at 10%. Unsecured term note payable to a shareholder due March 2008 in monthly installments of $10,000, plus interest at 8%, through April 2007, and monthly installments of $20,000, plus interest at 8%, beginning May 2007. Interest on overdue principal accrues at 15%. Current portion of debt $ At March 31, 2010, we were current on the unsecured term notes payable to the premium finance company and the advertising vendor.We remain in arrears for the final three payments of the unsecured term note payable to a shareholder. F-7 Table of Contents NOTE 6 – COMMITMENTS AND CONTINGENCIES We are subject to legal proceedings and claims that may arise in the ordinary course of our business. In the opinion of management, the amount of ultimate liability with respect to these potential actions will not materially affect our financial statements taken as a whole. Our employment agreements with our management team each contain a provision for an annual bonus equal to 1% of our income from operations adjusted for other income and interest expense (3% total). We accrue this bonus on a quarterly basis ($-0- at March 31, 2010). Our management team consists of the following: Chief Executive Officer Chief Technology Officer Chief Financial Officer Base Annual Salary $ $ $ In addition to the bonus provisions and annual base salary, each employment agreement provides for payment of the following for termination by reason of disability. Accrued Base Salary Vested Deferred Vacation Compensation Included in Other current liabilities at March 31, 2010 $ $ The agreements also provide for severance compensation equal to the then base salary until the later of (i) the expiration of the term of the agreement as set forth therein or (ii) one year, when the termination is other than for cause (including termination by reason of disability). There is no severance compensation in the event of voluntary termination or termination for cause.See Note 8. We have included content in QuickVerse, our flagship software product, under contracts with publisher providers that have expired.We are currently pursuing resolution, however, there is no guarantee that we will be able to secure a new agreement, or an extension, and should any of the publishers demand we cease and desist including their content, the unknown potential negative impact could be material. Our royalty agreements for new content generally provide for advance payments to be made upon contract signing.In addition, several new agreements provide for additional advance payments to be made upon delivery of usable content and publication.We accrue and pay these advances when the respective milestone is met. We do not collect sales taxes or other taxes with respect to shipments of most of our goods into most states in the U.S.Our fulfillment center and customer service center networks, and any future expansion of those networks, along with other aspects of our evolving business, may result in additional sales and other tax obligations.One or more states may seek to impose sales or other tax collection obligations on out-of-jurisdiction companies that engage in e-commerce.A successful assertion by one or more states that we should collect sales or other taxes on the sale of merchandise or services could result in substantial tax liabilities for past sales, decrease our ability to compete with traditional retailers, and otherwise harm our business. Currently, decisions of the U.S. Supreme Court restrict the imposition of obligations to collect state and local taxes and use taxes with respect to sales made over the Internet.However, a number of states, as well as the U.S. Congress, have been considering various initiatives that could limit or supersede the Supreme Court’s constitutional concerns and result in a reversal of its current position. As a result, we could be required to collect sales and use taxes in additional states.The imposition by state and local governments of various taxes upon Internet commerce could create administrative burdens for us, put us at a competitive disadvantage if they do not impose similar obligations on all of our online competitors and decrease our future sales. F-8 Table of Contents NOTE 7 – RISKS AND UNCERTAINTIES Our future operating results may be affected by a number of factors. We depend upon a number of major inventory and intellectual property suppliers. If a critical supplier had operational problems or ceased making materials available to us, operations could be adversely affected. NOTE 8 – SUBSEQUENT EVENTS The employment agreements with our management team each expired on April 14, 2010.None of the agreements were extended nor are new agreements being considered.See Note 6. Management has reviewed and evaluated material subsequent events from the balance sheet date of March 31, 2010 through the financial statements issue date of May 17, 2010.All appropriate subsequent disclosures, if any, have been made in the Notes to the Condensed Consolidated Financial Statements. F-9 Table of Contents ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Cautionary Statement Regarding Forward-Looking Statements Certain statements made in this Quarterly Report on Form 10-Q are “forward-looking statements” (within the meaning of the Private Securities Litigation Reform Act of 1995) regarding the plans and objectives of management for future operations. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results, performance or achievements of Findex.com, Inc. (“we”, “us”, “our” or the “Company”) to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.The forward-looking statements included herein are based on current expectations that involve numerous risks and uncertainties. The Company's plans and objectives are based, in part, on assumptions involving the continued expansion of business.Assumptions relating to the foregoing involve judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond the control of the Company.Although the Company believes its assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate and, therefore, there can be no assurance the forward-looking statements included in this Quarterly Report will prove to be accurate.In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by the Company or any other person that the objectives and plans of the Company will be achieved. This information should be read in conjunction with our unaudited condensed consolidated financial statements and the notes thereto included in Item 1 of Part I of this quarterly report, and our audited financial statements and the notes thereto and our Management’s Discussion and Analysis of Financial Condition and Results of Operation contained in our annual report on Form 10-K for the fiscal year ended December 31, 2009. Description of Business We develop, publish, market, and distribute and directly sell off-the-shelf consumer and organizational software products for PC, Macintosh® and PDA platforms. We develop our software products through in-house initiatives supplemented by outside developers. We market and distribute our software products principally through direct marketing and Internet sales programs, but also through secular and non-secular wholesale retailers. We are currently in the early stages of a defining transformative period in our development. In recent years, we have come to be recognized as a consumer desktop software company that serves a demographic defined largely by an interest in Christianity and faith-based “inspirational” values.The nature of our products historically, and the fact that our product lines have not extended materially beyond the boundaries of this affinity group, have fostered this perception. Indeed, as the publisher of one of the industry-leading Bible study desktop software products, QuickVerse®, we are known to many users of that product only as “QuickVerse”, not Findex.While we believe that the QuickVerse® brand has substantial brand recognition, and we greatly value the goodwill that our reputation in this regard has engendered, we also believe that working to expand that reputation into one which is more closely associated with providing high quality branded software and content products generally – and ones that extend across both consumer and business segments – will afford us significantly greater opportunities in both the near and long term to steadily increase revenues and earnings, and, ultimately, to enhance shareholder value. As part of that objective, we acquired FormTool.com and the FormTool® line of products in February 2008.In September 2008, we re-launched the FormTool.com website as an online marketplace for purchasing the FormTool® line of form creation and form filler products, and also a one-stop shop for finding, purchasing and downloading customizable forms for a wide range of business and consumer needs. Our model includes the ability to purchase forms on an individual basis, in bulk packs, or on a subscription basis. Management Overview During the first quarter of 2010, we focused on our two product lines, QuickVerse® and FormTool® and their respective websites.Specifically, we focused on expanding the content for the QuickVerse® product line and an upgrade to the FormTool® website. Overall, we continued to concentrate on building our technology platform and infrastructure in order to become a more Webcentric provider of online products. -1- Table of Contents While we did not release any new collections for our QuickVerse® product line during the first quarter of 2010, we did reintroduce, reformat and make available as a downloadable product the following two content collections: ▪ Fisherman Study Guide Series Complete Collection with a retail price of $169.95; and ▪ Spiritual Encounter Guides with a retail price of $29.95. In addition, during the first quarter of 2010 our development team began working on our annual upgrade release of the QuickVerse® Windows platform. Finally, we continued working on the revamping of our website for our FormTool® product line in order to add greater functionality to the website.Although there can be no assurance, this revamped website is scheduled to be launched in the second quarter of 2010. Results of Operations for Quarters Ending March 31, 2010 and March 31, 2009 Statements of Operations for Quarters Ending March 31 Change Net revenues $ $ $ ) Cost of sales ) ) ) Gross profit $ $ $ ) Sales, marketing and general and administrative expenses ) ) Loss from operations $ ) $ ) $ Other income (expenses), net ) ) Loss before income taxes $ ) $ ) $ Income taxes Net loss $ ) $ ) $ The differing results of operations are primarily attributable to the following: ▪ a decrease in net revenues for the three months ended March 31, 2010 partly attributable to the following: ▪ the decreased number of upgrade sales; ▪ the decreased number of product releases; and ▪ the current economic downturn; and ▪ a decrease in sales, marketing and general and administrative expenses for the three months ended March 31, 2010 arising from our continuous efforts to cut costs. Our software products are highly seasonal. More than 50% of our annual sales are expected to occur in the five months of September through January; the five months of April through August are generally our weakest, generating less than 30% of our annual sales. Revenues The following table presents our revenues for the three months ended March 31, 2010 and March 31, 2009 and dollar and percentage changes from the prior year. Change Revenues for Three Months Ending March 31 % to Sales % to Sales $ % Gross revenues $ % $ % $ ) 14 % Less estimated sales returns and allowances ) 6
